                           Case 1:19-cv-06453-ER Document 5 Filed 08/07/19 Page 1 of 1




AO 399 (01/09) Waiver of the Service of Summons



                                             UNrrEn SrarBs Dlsrnlcr Counr
                                                                                for the
                                                               Southern District of New York


                             TMNG NGUYEN                                            )
                                     Plaintiff                                      )
                                                                                    )     Civil Action No, '19'cv-06453
                       SMILEDIRECTCLU B. LLC,                                       )
                                    De/endant                                       )

                                                    WAIVER OF THE SERVICE OF SUMMONS

To:     C.K. Lee, Esq
                    (Nane of the plainldf's attorney or unrepresenled plaintiffl


       I have received your request to waive service of a summons in this action along with a copy of the complaint,
t*o.opi.r oithi;;oi;r; iorm, ind a prepaid means of retuming one signed copy of the form to you.
               I, or the eltity I represent, agree to save the expense of serving                 a summons and complaint in this case'


               I           I, or the entity I represent, wiil keep all defenses or objections to the lawsuit, the court's
                    understand that
jurisdiction, and the urnu" ,irlit. action, 6ut thit I waive any objections to the absence of a summons or of service.
                                                                                                                           within
        I also understand that I, or the entity I represent, must file and serve an answer or a motion under Rule 12
                            o7l2gl2o1g , the date when this                              (or          if it was      outside  the
60 days from                                                           request  was sent     90 days            sent

Unitei States). If I fait to do so, a Aeftuti Suagment will be entered  against  me or the entity I represent.



Date:                 0712912019
                                                                                                     Signatwe                                     party

                 SMILEDIRECTCL UB, LLC                                                                             Frank E. Pasquesi
                                                                                                                        Prinled name
         Prhied name ofparty woiving service of sunrnons                                                        321 North Clark Street
                                                                                                                      Suite 2800
                                                                                                                Chicago, lL 60654-5313
                                                                                                                           Address

                                                                                                                 fpas                  .com
                                                                                                                        E-nMil address

                                                                                                                     rc12\ 832-5176
                                                                                                                     Teleplrone number


                                                  Dufy to Avoid UnnecessRrY Expenses of Serving a Summons
                                             procedure requires certain defcndants to cooperate in saving unnecessary expenses ofservingjsummons
        Rule 4 ofthe Federal Rules ofcivil                                                                                                        in
and comolaint. A dcfcndant who  is located  in the United States and who fails to retum a signed waiveiof servic9 rlquested by a plaintifflocated
                                        lir                                                   good         for the failure.
r#dii|iti;i.;';ili6;il;il        lopuv       i^p.nies  of service, unless the defendant shows        cause

               ,,Good
                         cause,, does nol inctude a belief that the lawsuit is groundless, or that it has
                                                                                                          been brought in an improper venue, or that the court has
no   jurisdiction over this matter or over the delendant or the defendant's ploperty.
                                                                                                      and objections, but you cannot object to the absence     of
               Il   the waiver is signed and retumed, you can still make these and all other defenses
a sununons or         ofservice.
                                                                                                                  or a motion under Rule l2 on the plaintiff
               If you waive service, then you lnust,.withinthe time specihed on tlie waiver form, serye an answer
and file   a   copy with the court. By signing and returning tt r     *ii".iioi*,
                                                                               you ur. allowed more tirne to resporrd than if a summons had been served'
